The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 04/10/2022.
4.	Claims 1-4, 6-7, 10-15, and 20-21 are currently pending.
5.	Claim 12 has been withdrawn.
6.	Claims 1 and 13 have been amended.
7.	Claims 5, 8-9, and 16-19 have been cancelled.
8.	Claims 20-21 have been added.

Claim Rejections - 35 USC § 103
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-4, 6-7, 10-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2006/0151116) in view of [Kohsaka et al (US 6,258,741) and/or Itou (JP 11-102900)].
Regarding claim 1:
	Wu teaches a ring-shaped element (focus ring, 24) for an etcher [fig 4 & 0033], comprising: a body portion (outer portion, 24b) comprising an upper surface (top of 24b) and a bottom surface (bottom of 24b) spaced a distance from each other by an outer diameter surface (outer circumferential diameter of 24b) connecting an outer contour line of the upper surface (top of 24b) and an outer contour line of the bottom surface (bottom of 24b), and an inner diameter surface (inner circumferential diameter of 24b) connected to an inner contour line of the upper surface (top of 24b) [fig 4 & 0033-0034]; and a mounting portion (inner portion, 24a) comprising an upper surface (top of 24a) comprising an outer diameter (outer circumferential diameter of 24a) directly connected to the inner diameter surface of the body portion (inner circumferential diameter of 24b) at a position lower than the upper surface of the body portion (see fig 4), a bottom surface (bottom of 24a) connected to the bottom surface of the body portion (bottom of 24b), and the bottom surface of the mounting portion (bottom of 24a) is spaced a distance from the upper surface of the mounting portion (top of 24a) by an inner diameter surface (inner circumferential diameter of 24a) connecting an inner contour line of the upper surface of the mounting portion (top of 24a) and an inner contour line of the bottom surface of the mounting portion (bottom of 24a) [fig 4 & 0033-0034], wherein the upper surface of the mounting portion (24a) is stepped from the upper surface of the body portion (24b) to constitute a substrate mounting portion thereon (see fig 4) [fig 4 & 0033-0034]. 
Wu does not specifically teach the surface or entire body of the ring-shaped element comprises necked boron carbide-containing particles, and wherein the thermal conductivity of the ring-shaped element at 400°C is 27 W/mK or less. 
Kohsaka teaches an element (corrosion resistant member) comprises necked boron carbide-containing particles (boron carbide sintered body) [col 2, lines 3-39].
Similarly, Itou teaches an element comprises necked boron carbide-containing particles (boron carbide sintered body) [0013-0014].
With respect to the thermal conductivity, it is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Wu and Kohsaka/Itou are analogous inventions in the field of plasma processing. It would have been obvious to one skilled in the art before the effective filing date to modify the ring shaped element of Wu to comprise the material of Kohsaka/Itou because said material has excellent corrosion resistance in the presence of plasma [Kohsaka – col 2, lines 14-29 and Itou – 0012]. Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
It is noted that the limitations “wherein the ring-shaped element comprises a sintered body prepared by sintering a raw material comprising a combination of carbon and boron oxide as a sinterability enhancer, wherein a weight ratio of boron oxide : carbon in the combination of carbon and boron oxide is 1:1.2 to 1:3, and wherein the raw material comprises 1 to 9% by weight of the boron oxide“ do NOT impart further structure to the claims. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113(I)].
Regarding claim 2:
	Wu teaches a first distance between the upper surface of the body portion and the bottom surface of the body portion (height of the outer portion 24b is from about 3 mm to 4 mm) is 1.5 to 3 times a second distance between the upper surface of the mounting portion and the bottom surface of the mounting portion (height of the outer portion 24a is from about 2 mm to 3 mm) [fig 4 & 0034]. 
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Regarding claim 3:
	Wu teaches the upper surface of the body portion (24b) or the upper surface of the mounting portion (24a) has a roughness Ra of 0.1 µm to 1.2 µm (surface of the focus ring roughened to a depth between 1 and 10 microns to enhance adhesion and prevent flaking of particles) [fig 4 & 0014]. 
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Regarding claims 4 and 6:
	Modified Wu teaches the upper surface of the body portion or the upper surface of the mounting portion has a porosity of 3% or less (porosity of 0.2% or below) [Kohsaka – col 4, lines 52-65] (open porosity of 0.2% or less) [Itou – 0013-0014]. 
Furthermore, modified Wu teaches an area of pores having a diameter of 10 µm or more accounts for 5% or less of the area of all pores on the upper surface of the body portion or the upper surface of the mounting portion (porosity of 0.2% or below) [Kohsaka – col 4, lines 52-65] (open porosity of 0.2% or less) [Itou – 0013-0014].  
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Regarding claim 7:
With respect to the particle formation, it is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Regarding claim 10:
	Wu teaches wherein the ring-shaped element (24) is a focus ring (focus ring) configured to mount a substrate (wafer, 15) in a chamber of a plasma processing system [fig 4 & 0033-0034]. 
Regarding claim 11:
	Modified Wu teaches an etcher comprising the ring-shaped element according to claim 1 (see rejection of claim 1 set forth above) as a focus ring (focus ring) [Wu - fig 4 & 0033-0034]. 
Regarding claim 13:
	Wu a ring-shaped element (focus ring, 24) for an etcher [fig 4 & 0033], comprising: a body portion (outer portion, 24b) comprising an upper surface (top of 24b) connected to an outer diameter surface (outer circumferential diameter of 24b) [fig 4 & 0033-0034]; and a mounting portion (inner portion, 24a) disposed inward from the body portion (24b) comprising a mounting surface (top of 24a) stepped down from the upper surface of the body portion (24b) at an inner diameter surface (inner circumferential diameter of 24b), wherein the inner diameter surface (inner circumferential diameter of 24b) is stepped inward (see fig 4) by the mounting surface (top of 24a), wherein the mounting surface (top of 24a) is configured to support a substrate (15) [fig 4 & 0033-0034]. 
Wu does not specifically teach a surface of the ring-shaped element comprises necked boron carbide-containing particles, and wherein the thermal conductivity of the ring-shaped element at 400°C is 27 W/mK or less.
Kohsaka teaches an element (corrosion resistant member) comprises necked boron carbide-containing particles (boron carbide sintered body) [col 2, lines 3-39].
Similarly, Itou teaches an element comprises necked boron carbide-containing particles (boron carbide sintered body) [0013-0014].
With respect to the thermal conductivity, it is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Wu and Kohsaka/Itou are analogous inventions in the field of plasma processing. It would have been obvious to one skilled in the art before the effective filing date to modify the ring-shaped element of Wu to comprise the material of Kohsaka/Itou because said material has excellent corrosion resistance in the presence of plasma [Kohsaka – col 2, lines 14-29 and Itou – 0012]. Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
It is noted that the limitations “wherein the ring-shaped element comprises a sintered body prepared by sintering a raw material comprising a combination of carbon and boron oxide as a sinterability enhancer, wherein a weight ratio of boron oxide : carbon in the combination of carbon and boron oxide is 1:1.2 to 1:3, and wherein the raw material comprises 1 to 9% by weight of the boron oxide“ do NOT impart further structure to the claims. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113(I)].
Regarding claim 14:
	Modified Wu teaches the body of the ring-shaped element comprises necked boron carbide-containing particles (boron carbide sintered body) [Kohsaka - col 2, lines 3-39 and Itou - 0013-0014].
Regarding claim 15:
	Modified Wu teaches the ring-shaped element has a relative density of 98% to 99.99% (relative density of at least 98%) [Kohsaka – col 4, lines 52-65 and Itou - 0014].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
12.	Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2006/0151116) in view of [Kohsaka et al (US 6,258,741) and/or Itou (JP 11-102900)] as applied to claims 1-4, 6-7, 10-11, and 13-15 above, and further in view of Murata et al (US 2009/0226699).
	The limitations of claims 1-4, 6-7, 10-11, and 13-15 have been set forth above.
Regarding claims 20-21:
	Modified Wu does not specifically disclose the upper surface of the body portion or the upper surface of the mounting portion has a roughness Ra of 0.2 µm to 0.4 µm.
	Murata teaches the upper surface of a body portion or the upper surface of a mounting portion has a roughness Ra of 0.2 µm to 0.4 µm (the portion exposed to plasma in the sintered body has a surface roughness Ra of less than 1.6 µm) [0048].
Modified Wu and Murata are analogous inventions in the field of plasma processing. It would have been obvious to one skilled in the art before the effective filing date to modify the surface of the ring-shaped element of modified Wu with the roughness of Murata to decrease the contact area exposed to plasma [Murata – 0048].

Response to Arguments
13.	Applicant’s arguments, see Remarks, filed 04/10/2022, with respect to the double patenting rejection of claim(s) 1-4, 6-7, and 10-15 have been fully considered and are persuasive.  The double patenting rejection of claim(s) 1-4, 6-7, and 10-15 has been withdrawn in view of the abandonment of 16/536,478.
14.	Applicant’s arguments, see Remarks, filed 04/10/2022, with respect to the rejection of claim(s) 18-19 under 35 USC 101 have been fully considered and are persuasive.  The rejection of claim(s) 18-19 under 35 USC 101 has been withdrawn in view of the cancellation of claims 18-19.
15.	Applicant’s arguments, see Remarks, filed 04/10/2022, with respect to the rejection of claim(s) 18-19 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim(s) 18-19 under 35 USC 112(b) has been withdrawn in view of the cancellation of claims 18-19.
16.	Applicant’s arguments, see Remarks, filed 04/10/2022, with respect to the rejection of claim(s) 1-4, 6-7, 10-11, 13-15, and 18-19 under 35 USC 103 have been fully considered but they are not persuasive.
	Applicant argues that the references of record, whether alone or in combination, fail to teach or suggest the newly added limitations of claims 1 and 13.
	In response, it is noted that this is a product claim. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113(I)].

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718